PER CURIAM HEADING




NO. 12-03-00397-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


JESSICA L. MCWHORTER,§
	APPEAL FROM THE 145TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

DAVID R. WILLIAMSON,
APPELLEE§
	NACOGDOCHES COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant's docketing statement was due to
have been filed at the time the appeal was perfected, i.e., November 20, 2003.  See Tex. R. App. P. 32.1. 
On November 25, 2003, this court notified Appellant that she should file a docketing statement
immediately if she had not already done so.  However, Appellant failed to file a docketing statement.
	On December 10, 2003, this court issued a second notice advising Appellant that the docketing
statement was past due.  The notice also advised Appellant that the filing fee was due to have been paid
on or before December 5, 2003, but had not been received.  See Tex. R. App. P. 5 (requiring payment
of filing fee at time an item is presented for filing).  The notice further provided that unless the docketing
statement and filing fee were filed on or before December 22, 2003, the appeal would be presented for
dismissal in accordance with Rule 42.3.  The time for filing the docketing statement and paying the filing
fee has expired, and Appellant has not complied with the court's request.  Appellant, having failed after
notice to comply with Rules 5 and Rule 32.1, the appeal is dismissed.  Tex. R. App. P. 42.3(c).
Opinion delivered December 31, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)